DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "the electrode array is arranged across respective exterior surfaces of the plurality of inflatable cuffs" of claim 6 must be shown or the feature(s) canceled from the claim(s); the electrode array is shown on the first inflatable cuff 104a, but is absent on the second holding inflatable cuff 104b, as claim 6 requires.  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-14, 17-21 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Puskas (US 2003/0074039 A1).
Re. claim 1, Puskas teaches an endotracheal device (abstract), comprising: 
an elongate tubular member having a proximal end and a distal end (figure 9A, nasogastric tube 1000); an inflatable cuff arranged between the proximal and distal ends of the elongate tubular member (figure 9A, inflatable collar 1001), wherein the inflatable cuff is configured to expand to contact a subject's tracheal wall (paragraph 0123 – collar 1001 inflates with the electrodes 1003 to contact the interior lining of the trachea); and 
an electrode array disposed in proximity to an exterior surface of the inflatable cuff (figure 9A, at least one electrode 1003 on exterior surface of the collar 1001, paragraph 0123), wherein the electrode array comprises a plurality of flexible electrodes (paragraph 0123 – electrodes 1003 are expandable), and wherein a set of the flexible electrodes anatomically align with a region of the subject's tracheal wall for selectively targeting vagus nerve activity (paragraph 0128 – surgeon can insert the endotracheal tube 1000 adjacent to the vagus nerve).

Re. claim 2, Puskas further teaches wherein each of the flexible electrodes is configured to stretch as the inflatable cuff expands to contact the subject's tracheal wall (paragraph 0123 – electrode means 1003 are expandable to contact the lining of the trachea).

Re. claim 3, Puskas further teaches wherein the flexible electrodes form an annular spiral, concentric, or curved pattern on the exterior surface of the inflatable cuff (figure 9A, electrode 1003 takes a curved pattern on the collar 1001).

Re. claim 4, Puskas further teaches wherein each of the flexible electrodes has a shape that allows contact with the subject's tracheal wall (figure 9A, curved shaped electrodes 1003 around the collar 1001 contacts the interior lining of the trachea, paragraph 0123).

Re. claim 11, Puskas further teaches the device further comprising: 
a stimulus generator operably coupled with the electrode array (figure 1, pulse generator 40 is used for the invention, in connection to the pulse supplying means 1003 in figure 9A); and 
a controller operably coupled with the stimulus generator, the controller comprising a processor and memory operably coupled to the processor, the memory having computer- executable instructions stored thereon that, when executed by the processor, cause the controller to control the stimulus generator to deliver a stimulus signal to at least one of the flexible electrodes (paragraph 0037 – interrogator device 10 in figure 1 is a computer circuitry or device with computer readable software used to adjust electrical pulses delivered by the pulse generator).

Re. claim 12, Puskas further teaches the device wherein each of the flexible electrodes is individually addressable by the controller (paragraph 0062 – interrogator box 10 can independently access the various electrodes such that an electrode or electrode combination can be selected; claim 19 – individual electrodes can be electrically energized independently from other electrodes).

Re. claim 13-14, Puskas further teaches the device wherein the stimulus generator and the electrode array are operably coupled by a plurality of flexible conductors, each respective flexible conductor extending between one or more of the flexible electrodes and the stimulus generator; and
wherein each of the flexible conductors is configured to stretch as the inflatable cuff expands to contact the subject's tracheal wall (paragraph 0031 – electrode 1003 shown in figure 9A is considered a conductor used to establish electrical contact to a target area, creating an expanding [flexible] conductor capable of stretching along the inflatable collar 1001).

Re. claim 17-18, Puskas further teaches the device wherein the memory has further computer-executable instructions stored thereon that, when executed by the processor, cause the controller to identify the set of the flexible electrodes by sequentially delivering test stimulus signals to one or more of the flexible electrodes and monitoring the subject's physiological feedback signal; and
wherein the memory has further computer-executable instructions stored thereon that, when executed by the processor, cause the controller to control the stimulus generator to deliver the stimulus signal to the set of the flexible electrodes, wherein the stimulus signal is configured to stimulate the vagus nerve or surrounding tissue structures (paragraph 0137 – surgeon adjusts the vagal nerve stimulator to test the parameters until a maximum state of asystole is achieved for initial testing monitored by a microprocessor).

Re. claim 19-21, Puskas further teaches the device wherein the memory has further computer-executable instructions stored thereon that, when executed by the processor, cause the controller to optimize at least one parameter of the stimulus signal by monitoring the subject's physiological feedback signal; and
wherein the at least one parameter comprises a frequency, a current intensity, or a number of electrodes in the set of the flexible electrodes; and
wherein the subject's physiological feedback signal comprises an electrocardiogram, encephalogram, arterial pressure, or galvanic skin response (paragraph 0008-0009 - apparatus correlates the response of the heart [ECG] to the electrical pulse and modifies the stimulus to achieve an optimized electrical pulse intensity to the vagus nerve). 

Re. claim 24, Puskas further teaches the device wherein the flexible electrodes are formed of a radio translucent material (figure 0086 – expandable balloon 400 can be made of a plastic or polymer, comprising a flexible balloon functioning as an expandable electrode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Puskas (US 2003/0074039 A1) in view of Wallace (US 6,292,689 B1).
Re. claim 5, Puskas teaches all of the elements of the claimed invention as stated above, but does not teach a diameter or side length of each of the flexible electrodes is between about 0.1 mm and about 1.0 mm. 
Wallace teaches an endotracheal device wherein a diameter or side length of each of the flexible electrodes is between about 0.1 mm and about 1.0 mm (column 15, lines 1-8, current electrodes 64 are preferably 6 mm square, but can be any other dimension as necessary).
Puskas and Wallace are analogous arts as they are within the field of endotracheal devices, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode diameter or length of Puskas to incorporate the known electrode lengths of Wallace in order to optimize electrode sizes alongside the expandable cuff for selective stimulation along the tracheal lining.

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Puskas (US 2003/0074039 A1) in view of Lurie (US 2002/0188332 A1).
Re. claim 6 and 22, Puskas teaches all of the elements of the claimed invention as stated above, but does not each the second inflatable cuff with a plurality of electrodes on the surface. 
Lurie teaches an endotracheal device further comprising a plurality of inflatable cuffs arranged between the proximal and distal ends of the elongate tubular member, wherein the electrode array is arranged across respective exterior surfaces of the plurality of inflatable cuffs; and
a holding inflatable cuff arranged distally with respect to the inflatable cuff, wherein the holding inflatable cuff is configured to secure the elongate tubular member within the subject's trachea (figure 12b includes an endotracheal tube 380 with multiple inflatable cuffs with “one or more electrodes 382” along the exterior, all secured on the trachea).
Both Puskas and Lurie are analogous as they are both within the field of endotracheal devices, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Puskas to incorporate the second inflatable cuff of Lurie in order to provide for increased traction in the trachea for selective stimulation.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Puskas (US 2003/0074039 A1) in view of Puskas (US 2003/0074039 A1). 
Re. claim 7-9, Puskas teaches the inflatable cuff as shown in figure 9A, but does not teach the comprising the electrode array and a second inflatable portion comprising a plurality of openings corresponding to the flexible electrodes.
Puskas teaches a first inflatable portion comprising the electrode array and a second inflatable portion comprising a plurality of openings corresponding to the flexible electrodes; 
wherein the second inflatable portion is configured to contact the subject's tracheal wall, and wherein the flexible electrodes are configured to extend through the corresponding openings of the second inflatable portion to contact the subject's tracheal wall; and
wherein the first inflatable portion comprises a plurality of protrusions, and wherein the flexible electrodes are patterned on a surface of the protrusions (figure 9C, electrodes placed around the tube 1000 with leads/wires underneath corresponding to punctures/holes connecting to the protruding exterior electrodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiment of figure 9A to incorporate the holes of figure 9C in order to allow the inflatable cuff to supply electrical pulses to the electrodes (paragraph 0130).

Claims 10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Puskas (US 2003/0074039 A1) in view of Puskas (US 2003/0074039 A1) as applied to claims 7-9 above, and further in view of Mashimo (US 2010/0113939 A1).
Re. claims 10 and 15-16, Puskas teaches all of the elements of the claimed invention as stated above, but does not teach independent pressure regulation, monitoring impedance, and the controller to control pressure of the inflatable cuff based on the detected impedance.
Mashimo teaches a endotracheal device (paragraph 0024), wherein each of the first and second inflatable portions is configured for independent pressure regulation;
wherein the memory has further computer-executable instructions stored thereon that, when executed by the processor, cause the controller to monitor impedance detected at one or more of the flexible electrodes; and
wherein the memory has further computer-executable instructions stored thereon that, when executed by the processor, cause the controller to control pressure of the inflatable cuff based on the detected impedance (paragraphs 0026-0027, computer 14 [with memory and processing capabilities, paragraph 0024] controls impedance planimeters 38a-c disposed within the inflatable membrane 32 and uses impedance measurements to measure the membrane dilation/diameter at the midpoint between each pair of electrodes, as the fluid/air transport tube 40 supplies positive/negative pressure to the membrane 32 during inflation and reflation).
Puskas and Mashimo are analogous arts as they are both within the field of endotracheal devices, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endotracheal device of Puskas to incorporate the known technique of using impedance measurements to inflate/deflate the inflatable cuff, in order to prevent risk of under or over-dilation of the inflatable cuff and risk potential health complications (paragraph 0001).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Puskas (US 2003/0074039 A1) in view of Penner (US 2010/0094376 A1).
Re. claim 23, Puskas teaches all of the elements of the claimed invention as stated above, but does not teach the flexible electrodes are formed of an electromagnetically compatible (EMC) material compatible with magnetic resonance imaging (MRI). 
Penner teaches an endotracheal device wherein the flexible electrodes are formed of an electromagnetically compatible (EMC) material compatible with magnetic resonance imaging (MRI) (paragraph 0111 – figure 8D includes an inflatable cuff/balloon 128 with electrodes 122 on the surface [positioned at the trachea, paragraph 0107], and are capable of being used in an imaging technique such as magnetic resonance image (MRI) [paragraphs 0136, 0143, 0153 and 0207]).
Both Puskas and Penner are analogous arts as they are both within the field of endotracheal devices, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Puskas to incorporate the EMC material electrodes of Penner in order to assist in the deployment and positioning of the electrode at the target site (paragraph 0143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hill (US 6,532,388 B1) discloses an inflatable cuff with electrodes disposed on the exterior of the cuff surface.  
Scarberry (US 4,351,330) discloses a pharyngeal cuff expanded with low pressure inflation with electrodes on the surface. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792